J-S30012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MASTAFA MCCLOUD

                            Appellant                No. 1849 EDA 2015


                 Appeal from the PCRA Order January 23, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0203311-2005;
              CP-51-CR-0203851-2005; CP-51-CR-0204541-2005


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED SEPTEMBER 13, 2016

        Appellant, Mastafa McCloud, appeals nunc pro tunc from the order

denying as untimely his second petition filed pursuant to the Post Conviction

Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-9546.1 We affirm.

        The relevant facts and procedural history of this case are aptly stated

in the PCRA court’s opinion. Therefore, we will only briefly summarize them

here.     Appellant was one of several men who engaged in a shooting

rampage on the streets of Philadelphia on the evening of October 14, 2004.

Following a bench trial, Appellant was convicted on November 18, 2005, of

numerous counts of aggravated assault, and one count each of attempted
____________________________________________


1
 Appellant purports to appeal from the judgment of sentence imposed on
May 16, 2006. As we will discuss, that assertion is incorrect.
J-S30012-16


murder, carrying a firearm without a license, and criminal conspiracy.       On

May 16, 2006, the court imposed an aggregate sentence of thirteen and one

half (13½) to twenty-seven (27) years’ incarceration.        The court denied

Appellant’s timely post-sentence motions. This Court affirmed the judgment

of sentence on November 14, 2008. See Commonwealth v. McCloud, 964

A.2d 945 (Pa.Super. 2008) (addressing sufficiency of evidence issue and

waiving discretionary aspects of sentencing issue). Appellant did not seek

further review at that time.    Thus, for purposes of the PCRA, Appellant’s

judgment of sentence became final on December 14, 2008, upon expiration

of the 30-day time period to petition for allowance of appeal with our

Supreme Court.       See Pa.R.A.P. 1113 (stating: “Except as otherwise

prescribed by this rule, a petition for allowance of appeal shall be filed with

the Prothonotary of the Supreme Court within 30 days after the entry of the

order of the Superior Court or the Commonwealth Court sought to be

reviewed”). On October 5, 2009, Appellant filed a pro se, untimely petition

with our Supreme Court for leave to file a petition for allowance of appeal

nunc pro tunc, which the Court denied on December 30, 2009.

      Appellant filed his first PCRA petition pro se on April 23, 2010, alleging

numerous claims of ineffective assistance of counsel.           Appellant also

asserted his petition was timely, although he erroneously measured the one-

year statutory time limit from December 30, 2009, the date our Supreme

Court denied his untimely petition for allowance of appeal nunc pro tunc.


                                     -2-
J-S30012-16


See Commonwealth v. Hutchins, 760 A.2d 50 (Pa.Super. 2000) (holding

untimely petition for allowance of appeal filed with Pennsylvania Supreme

Court, which later denied petition, does not operate to circumvent time

restrictions of PCRA by altering date on which petitioner’s sentence became

final).    The court appointed counsel who filed a motion to withdraw and a

“no-merit” letter pursuant to Commonwealth v. Turner, 518 Pa. 491, 544

A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.

1988) (en banc), noting the PCRA petition was untimely and no statutory

exception applied. Following notice per Pa.R.Crim.P. 907 on June 23, 2011,

the court dismissed the petition without a hearing on July 22, 2011.

          Appellant filed his second PCRA petition soon after, on August 8, 2011,

and an amended petition on December 5, 2011. The court issued Rule 907

notice on October 4, 2012, but later granted Appellant’s request for

appointment       of   counsel   on   January   17,   2013.    Counsel   filed   a

Turner/Finley no-merit letter and petition to withdraw on August 1, 2013.

On December 12, 2013, the court issued Rule 907 notice, to which Appellant

responded on December 27, 2013, raising additional claims including one

claim of after-discovered facts in the form of a newspaper article from

November 8, 2013, involving an investigation of one particular police officer.

On January 23, 2014, the court dismissed the petition without a hearing and

permitted counsel to withdraw.

          On May 27, 2014, Appellant filed a third PCRA petition, requesting


                                        -3-
J-S30012-16


reinstatement of his appellate rights nunc pro tunc from the dismissal of his

second PCRA petition, because he did not receive notice of the court’s

dismissal of the second PCRA petition. By order docketed on June 1, 2015,

the   court   appointed      counsel,    at    Appellant’s   request,   and   with   the

Commonwealth’s agreement, the court reinstated Appellant’s right to file an

appeal from the order dismissing his second PCRA petition. Appellant filed a

notice of appeal on June 19, 2015.2 The court ordered Appellant on June 24,

2015, to file a concise statement of errors complained of on appeal.

Appellant complied on July 1, 2015.

       As a preliminary matter, we must determine whether Appellant timely

filed his current PCRA petition. Commonwealth v. Harris, 972 A.2d 1196
____________________________________________


2
  Appellant purports to appeal from the judgment of sentence imposed on
May 16, 2006. That assertion is plainly incorrect. Nevertheless, the certified
record does contain some misleading documents. For example, in the record
there is an order dated June 18, 2015, that says it is reinstating Appellant’s
right to file a direct appeal from his judgment of sentence. This order does
not appear as a certified docket entry, although counsel included the order
along with the court’s June 1, 2015 order, when counsel filed the notice of
appeal. The June 18, 2015 order, however, cannot be correct, where the
PCRA court lacked jurisdiction to grant that kind of relief because Appellant
already had the benefit of a direct appeal from the judgment of sentence.
See Commonwealth v. Grosella, 902 A.2d 1290, 1293-94 (Pa.Super.
2006) (stating, “the reinstatement of direct appeal rights is not the proper
remedy when appellate counsel perfected a direct appeal but simply failed to
raise certain claims”; “In such circumstances, the [petitioner] must proceed
under the auspices of the PCRA, and the PCRA court should apply the
traditional three-prong test for determining whether appellate counsel was
ineffective”). Counsel also labeled Appellant’s brief as if the appeal is from
the judgment of sentence imposed on May 16, 2006. Notwithstanding these
errors, the PCRA court properly treated the appeal presently before us as an
appeal from the order dismissing Appellant’s second PCRA petition.



                                           -4-
J-S30012-16


(Pa.Super. 2009), appeal denied, 603 Pa. 684, 982 A.2d 1227 (2009).

Pennsylvania law makes clear no court has jurisdiction to hear an untimely

PCRA petition. Commonwealth v. Robinson, 575 Pa. 500, 837 A.2d 1157

(2003).   The most recent amendments to the PCRA, effective January 16,

1996, provide that a PCRA petition, including a second or subsequent

petition, shall be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1); Commonwealth v. Bretz, 830

A.2d 1273 (Pa.Super. 2003). A judgment is deemed final “at the conclusion

of direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition

will be excused.    42 Pa.C.S.A. § 9545(b)(1).     To invoke an exception, a

petition must allege and the petitioner must prove:

          (i) the failure to raise the claim previously was the result
          of interference by government officials with the
          presentation of the claim in violation of the Constitution or
          laws of this Commonwealth or the Constitution or laws of
          the United States;

          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to

                                      -5-
J-S30012-16


         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).    Additionally, a petitioner asserting a

timeliness exception must file a petition within sixty (60) days of the date

the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2). “As such,

when a PCRA petition is not filed within one year of the expiration of direct

review, or not eligible for one of the three limited exceptions, or entitled to

one of the exceptions, but not filed within 60 days of the date that the claim

could have been first brought, the trial court has no power to address the

substantive merits of a petitioner’s PCRA claims.”       Commonwealth v.

Gamboa-Taylor, 562 Pa. 70, 77, 753 A.2d 780, 783 (2000).

      Instantly, Appellant’s judgment of sentence became final on December

14, 2008, upon expiration of the 30-day time period to petition our Supreme

Court for allowance of appeal. This date was confirmed when the Supreme

Court denied Appellant’s petition for allowance of appeal nunc pro tunc.

Appellant filed the current petition on August 8, 2011, almost three years

after his judgment of sentence became final.     Therefore, Appellant’s PCRA

petition was patently untimely.

      With respect to Appellant’s attempt to invoke the after-discovered

facts exception, the PCRA court rejected Appellant’s reliance on news media

reports of allegations of unrelated police misconduct, citing Commonwealth

v. Castro, 625 Pa. 582, 596-99, 93 A.3d 818, 826-28 (2014) (holding

newspaper article containing allegations of police misconduct alone is not


                                      -6-
J-S30012-16


“evidence” for purposes of deciding whether new trial is warranted; motion

for hearing for new trial must describe what will be presented at hearing;

hearing cannot be used as means to secure investigation; “Simply relying on

conclusory accusations made by another, without more, is insufficient to

warrant a hearing”). The PCRA court said:

        [Petitioner] made no attempt to demonstrate that there
        was even a trace of evidence of any misconduct on the
        part of Officer Dove or any of the other police officers
        involved in his arrest and conviction, even going so far as
        to having acknowledged himself that he was unaware of
        any. From the discussions of the proven facts by this
        [c]ourt and [petitioner’s] appellate and two previous PCRA
        attorneys, it does not appear that officer Dove even had
        any involvement in his arrest or conviction. [Appellant’s]
        is just one more of many attempts by convicted felons to
        belatedly challenge the weight and sufficiency of the
        evidence that convicted them by disparaging all of the
        conduct of all police officers involved based solely upon the
        fact that one of them may have been involved in later and
        totally    unrelated   questionable     conduct.      …[A]ny
        information contained in news media reports which [a
        petitioner] does not corroborate with actual evidence or
        purported witness testimony proving the allegations in
        them is simply hearsay upon hearsay and does not, and
        never did, provide any basis for relief whatsoever, nor for
        obtaining discovery and being given a hearing in
        connection therewith, even if the news sources were
        identified and documented. The law has also long been
        clear, …, that a PCRA petitioner cannot be allowed to go on
        a fishing expedition into police files simply because one of
        the officers involved in his case may have committed
        improprieties in unrelated matters, without meeting the
        PCRA requirements in demonstrating that there is a strong
        possibility that any improprieties were actually committed
        in [petitioner’s] case. He cannot simply rely on innuendo.

(PCRA Court Opinion, filed July 21, 2015, at 12-13).      We agree with the

court. Because Appellant failed to plead and prove any cognizable exception

                                    -7-
J-S30012-16


to the PCRA timeliness requirements, his second petition remained time-

barred.    See 42 Pa.C.S.A. § 9545(b)(1).        Accordingly, the PCRA court

properly dismissed the petition as untimely.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2016




____________________________________________


3
  Due to our disposition, we deny Appellant’s open motion for remand and
his open motion to strike the Commonwealth’s brief.



                                           -8-
                                                                                     Circulated 08/24/2016 09:55 AM



                           IN THE COURT OF COMMON PLEAS
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                          TRIAL DIVISION - CRIMINAL SECTION

COMMONWEAL TH OF PENNSYLVANIA                                       . CP-51-CR-0204541-2005
                                                                      CP-51-CR-0203311-2005
                         vs.                                          CP-51-CR-0203851-2005
                                                                                                         :n
                                                                                                         ciJ C')
            MASTAFAMcCLOUD                                           SUPERIOR COURT                      -::!.
                                                                                                         c...3
                                                                                                                                -n
                                                                     NO. 1849 EDA 2015
                                                                                                                                -r
                                                                                                         c:: -·
                                                                                                         c.::::,
                                                                                                         -·g>         c'-
                                                                                                         £i!.-        r
                                                  OPINION                                                e:t>         ~
                                                                                                         c-c
                                                                                                         __ -o
                                                                                  \ I rt , 2015          S!li
                                                                                                         5"(1)
                                                                                                                      .......
                                                                                                                      ~
                                                                                                                      -
                                                                                                                      c:::>     m
MAZZOLA, WILLIAM, J.                                                 JULY        ~
                                                                                                         -c:
                                                                                                         $_::::,
                                                                                                                      U'I
                                                                                                                                o
I.      INTRODUCTION AND FACTUAL HISTORY                                                                 ;g   ;:.:'



        This is a nunc pro tune appeal by permission from the dismissal of the defendant's

second petition for relief under the Post Conviction Relief Act, 42 Pa.CS. § 9541 et seq.,

hereinafter the PCRA. He and four other individuals' were charged with numerous offenses

arising from a mass armed assault upon an intended victim on a city street in which seven other

individuals, including four policemen, were caught in the line of fire. At the conclusion of a

consolidated nonjury trial on November 18, 2005, he was found guilty of eight counts of

Aggravated Assault and one count each of Attempted Murder, Carrying a Firearm Without a

License and Criminal Conspiracy.' In order to explain the court's reasons for dismissing the

petition it's necessary to recount the factual and procedural histories in some detail. The

codefendants were convicted of similar charges and all of the judgments were affirmed on

appeal. The factual history was generally set forth in one of them .

            . . . On the evening of October 14, 2004, Detective Ronald Dove, Detective
        James Waring, Officer Thomas Hood, and Officer Edward Allen were investigating
        a shooting incident that occurred earlier in the day in the neighborhood of 33rd and

 1
  Kyle Little: CP-51-CR-0203313 & 0204543-2005; Leroy Fair: CP-5 l-CR-0305881-2005; Edmund Jackson: CP-
51-CR-0603441 & 0305882-2005; Ronald Alston: CP-5 l-CR-0203312, 0204542 & 0204551-2005. In the lower
court docket and in this Court's dockets in both his direct and present appeal the defendant's name is spelled
Mastafa. In the Jackson appeal discussed infra it's spelled Mufusta and he and his counsel spell it Mustafa.
2
  18 Pa.C.S. §§ 2702(a), 2502, 90J(a), 6106 & 903.

                                                        1
         Cumberland Streets in Philadelphia. Charles Wesley was the target of that shooting.
         Detectives Dove and Waring were standing on 33rd Street, speaking to Gene
         Palmer about the incident." Officers Hood and Allen were sitting in a Ford Taurus
         parked nearby on the street. Wesley was walking south on 33rd Street, with Sharee
         Norton and her two children, Sharron Norton and Shanya Wesley.

             A group of men, which included Appellant, Kyle Little, Mufusta McCioud,
         Ronald Alston, and Leroy Fair was walking toward them. The men were armed.
         As they neared Wesley, they started shooting. The officers exited their vehicle.
         Officer Allen pushed Palmer to the ground. Officer Hood radioed for assistance
         from other officers in the area. Detective Waring, Norton, and her children took
         cover. Detective Dove saw that the gunmen were firing in his direction, and took
         particular note of Appellant, who was in a white T-shirt. Detective Dove crouched
         to the ground. In total, between 50 and 80 shots were fired by the gunmen.
         Detective Dove fired four shots toward the gunmen. No one was injured. Wesley
         ran north on 33rd Street. The gunmen ran west on Cumberland toward 34th
         Street. The detectives and the officers pursued the gunmen. When Detective Dove
         rounded the corner of 33rd and Cumberland, he saw Appellant. Appellant turned,
         looked over his right shoulder at Detective Dove, and raised his gun toward the
         detective. In response, Detective Dove fired one shot at Appellant. Ultimately,
         Appellant and the other gunmen were apprehended.

Commonwealth v. Jackson, 2008 PA Super 192, 955 A.2d 441, 442-43 (2008), appeal denied,
                                          3
600 Pa. 760, 967 A.2d 958 (2009).             Some additional facts proven at trial as to this defendant's

involvement were summarized in this Court's memorandum opinion in his direct appeal. After

first noting that appellate counsel's Anders brief met the requirements of filing one as set forth in

Commonwealth v. Millisock; 2005 PA Super 147, 873 A.2d 748 (2005), the Court ruled:

             The Anders brief first addresses the sufficiency of the evidence in support of
         Appellant's conviction. The record reflects that an eyewitness, Sharee Norton,
         saw appellant firing a gun. Norton, her boyfriend Charles Wesley, and her
         children were in the line of fire. Several officers, who were on the scene when the
         shooting started, apprehended Appellant a short distance from the site. A shell
         casing matching one of the guns used in the shooting fell from Appellant's body
         when the officers apprehended him. The trial judge, as fact finder, chose to credit
         the Commonwealth's evidence. We agree with counsel that a challenge to the
         sufficiency of the evidence would be frivolous.

             The Anders brief next addresses sentencing. The trial court's sentence is well
         within the statutory limit, and Appellant did not comply with the procedural

3
  Only the opinion in Jackson's appeal was published. This defendant's was at 2464, and the others' at 659 (Little),
 1570 (Fair), 2758 (Jackson) & 2877 (Alston) EDA 2006. The defendant was represented by the same attorney at
trial and on appeal.

                                                          2
       requirements for preserving a challenge to the discretionary aspects of the sentence.
       We agree with counsel that any challenge to the sentence would have been frivolous.

           Finally, our independent review of the record does not reveal the existence of
       any potentially meritorious issue. In light of the foregoing, we will grant counsel's
       petition to withdraw and affirm appellant's judgment of sentence.

2464 EDA 2006, pp. 3-4. In a Finley letter brief filed in the defendant's first PCRA proceeding,

his appointed counsel pointed out additional evidence as to his involvement.

            [Officer Hood testified that he and another officer were in the police vehicle]
       parked on the east side of 33rd Street, near the 2500 block, ... when they saw a man,
       (later known to be Charles Wesley), walking south on 33rd St. A few seconds later
       they heard gunshots. He saw gunshots coming from 33rd and Cumberland. Officer
       Dove, who was one of the four officers from the vehicle returned fire and ran west
       on Cumberland. Officer Hood ran west on Cumberland and as he turned the comer at
       34th Street he encountered Rita Wesley who shouted, "They shot my baby and they
       are running that way ... _£,,] He saw a group of males running north on 34th Street.
       When they hit the comer they saw marked vehicles and made a u-turn to run south
       on 34th Street. ... three of the males sat down on the steps of houses [and] Mustafa
       McCloud was one of [them and he] was arrested.

           [Rita Wesley testified that] eight or nine black men came walking down the
       street. She had been sitting on the steps outside her house, ... heard shots, ... ran in
       her house ... and shut the door. [She] realized her twenty year old son, Charles, was
       out on the street somewhere so she opened her front door and saw four black males
       running up the street. Ms. Wesley ran out and saw police officers coming up the
       street with their guns drawn. She threw up her hands and told the officers that the
       men ran up the street. When she got to the top of 34th Street she saw the officers had
       four men on the ground. One of the men was Mustafa McCloud.

Letter of Peter A. Levin, Esq., May16, 2011, pp. 1-2 (citations to Notes of Testimony omitted).

II.    PROCEDURAL HISTORY

       On May 16, 2006, the defendant was sentenced to terms of incarceration aggregating to

13'12 to 27 years. He filed a post sentence motion on May 18th, it was denied on August 18th, and

his direct appeal was filed on the 30th. In its Pa.R.A.P. 1925(a) opinion of April 4, 2007, the trial

court noted that any issues that the defendant wished to raise on appeal should have been deemed

waived for having failed to comply with the court's order to file aR. J 925(b) Statement, and that

having carefully reviewed the record it revealed that there were no issues of plausible merit and

                                                  3
that the evidence to support the convictions was overwhelming. However, on June 12, 2008, this

Court issued a memorandum decision and order noting that the record indicated that a Statement

had been timely filed and did not indicate why the trial judge did not receive it. It went on to

note that appellate counsel had also filed a petition to withdraw and a notice of intention to file

an Anders brief which, under the subsequently amended rule, would serve as a substitute for the

Statement and remanded the case for counsel to file and serve the brief. The Court affirmed the

judgment of sentence on November 14, 2008. On October 5, 2009, the defendant filed a prose

Petition for Leave to File a Petition for Allowance of Appeal Nunc Pro Tune with our Supreme

Court" which denied it on December          so".
         He filed his first PCRA petition prose on April 23, 2010, alleging ineffective assistance

of trial counsel in failing to (1) address a Kloiber issue in closing argument with regard to two of

the Commonwealth's witnesses' identification of him as one of the shooters, (2) interview and

call an alibi witness, and (3) file the 1925(b) Statement, and (4) court error in finding him guilty

on what he characterized as questionable Commonwealth evidence. 5 He elaborated on the bases

for those claims in an accompanying memorandum in which he added two additional claims: (5)

misconduct on the part of the prosecutor in closing argument in stating "that she vouches that the

Commonwealth's witness Sharee Norton was telling the truth." and (6) "layered ineffectiveness"

of counsel in failing to raise a claim of insufficient evidence. He claimed that the petition was

timely because he filed it within one year of the Supreme Court's denial of his request to file a

late allocator petition. Counsel was appointed and filed the Finley letter cited above in which

counsel also noted that the petition was not timely filed and the defendant failed to allege any


4
  148 EM 2009. The defendant did not seek certiorari.
5
  With regard to the second issue, he attached a statement by the witness claiming that at around 7:30 pm on the day
of the incident she met the defendant in the 2600 block of 34th Street, spoke with him for several minutes, heard
gunshots and they started running toward her house but she told the defendant that she had left her keys in her car
and he went back to get them; when he didn't return in five minutes, she went back to find him being arrested.

                                                          4
exceptions to the PCRA timely filing requirements. The court filed and served a Notice oflntent

to Dismiss for lack of merit pursuant to Pa.R.Crim.P. 907 on June 23, 2011, dismissed it without

a hearing on July   zz=; and the defendant   did not file an appeal.

       He filed the second PCRA petition pro se on August 8th in which his only claim was

counsel ineffectiveness in failing to file the 1925(b) Statement, and an amended petition on

December 5th in which he merely elaborated on that same issue. The only support he provided in

both petitions was the trial court's 19 2 5 (a) opinion described above. The court filed and served

a R. 907Notice oflntent to Dismiss for lack of timeliness on October 4, 2012, but on January 17,

2013, granted the defendant's motion to appoint counsel. New counsel was appointed and filed a

Finley letter and an Application to Withdraw as Counsel on August 10, 2013, noting that upon a

thorough review of the record the issue raised was without merit, the record did not indicate that

there were any other issues of arguable merit, and that the petition was not timely filed and the

defendant again failed to allege and the record failed to reveal that any of the exceptions to the

timely filing requirements applied. On December         12th   the court filed and served a R. 907 Notice

of Intent to Dismiss advising the defendant of the Finley letter, his counsel's withdrawal, and of

his right to proceed prose or retain private counsel.

        On the 2ih, in response to the notice of intent to dismiss, the defendant filed pro se a

"Subsequent Petition for Post Conviction Collateral Relief', a "Motion for New Trial Based

Upon After Discovered Evidence; Alternatively, for Post Conviction Collateral Relief; or

Alternatively, for a Writ of Habeas Corpus", and "Objections to Notice oflntent to Dismiss

Pursuant to [R. 907]". In the first, he claimed that his trial/appellate counsel abandoned him by

failing to advise him that he could, and the time restrictions within which to, file an allocatur

petition after his judgment was affirmed on direct appeal, that he should be appointed new PCRA

counsel in view of the fact that his then counsel rendered ineffective assistance in presenting "his


                                                    5
wholly erroneous and perfunctory assessment" of the claims presented in his pro se petition and

subsequent submissions in the Finley letter, and that he should be given an evidentiary hearing in

order to establish the merits of all those claims. In the second he claimed after discovered

exculpatory evidence that the police officers who participated in his arrest and conviction must

have presented "manipulated" facts because one of them, Officer Dove, in September of 2013,

became under investigation for having allegedly assisted his girl friend in covering up her

involvement in the stabbing death of a man with whom she lived, and possibly covering up two

other slayings and the disappearance of another man, which he supported by attaching a copy of

a November 8, 2013, philly.com web site news article to that effect; he claimed that this new

evidence would corroborate his previous claims with regard to the questionable evidence of his

guilt and demanded to be provided with all material concerning those investigations and any

other "Brady material" in the possession of the District Attorney's Office.6 In the third he

claimed that his PCRA counsel was also derelict in not bringing up those issues and the fact that

there was another witness who had come forward who could have exonerated him and

corroborated his previously identified alibi witness's statement7 and improperly submitting the

Finley letter instead in which counsel failed to properly address and evaluate all of the claims he

raised in both his second and his first PCRA petitions. The court dismissed the petition without a

hearing on January 23, 2014, and no appeal was filed.

         On May 27, 2014, he filed a third PCRA petition in which he claimed that he was not

served with notice that his previous petition had been formally dismissed and was thus deprived

of his right to appeal and requested that the right be reinstated. On February 12, 2015, he filed a

6
  With regard to the latter, he stated: "While there has not been any Brady evidence forthcoming, nor Brady material
presented to petitioner thus far, it is not clear that there is any additional after-discovered evidence within the
meaning ofPCRA [42 Pa.C.S.A. §9545(b)(l)(ii)] or Rule 720, petitioner is filing this instant motion in an
abundance of caution within sixty (60) days of the first disclosure of Detective Dove's apparent misconduct."
7
  He claimed to have submitted an affidavit from this other witness, whom he named but did not otherwise identify,
with his second petition but there is none in the record and there was no mention of that witness in the petition. He
did not describe exactly to what facts thi_s witness would have testified other than the alleged corroboration.

                                                          6
"Supplement to Motion for New Trial/PCRA Petition" reiterating his previous claim of police

misconduct and submitting in support a Philadelphia Daily News newspaper article detailing the

continuing investigations into Officer Dove's alleged misconduct in which it was also noted that

he was discharged from the police force for failing to cooperate with the detectives conducting

those investigations.    On March 18th, the assistant district attorney assigned to respond to the

petition wrote to the PCRA court noting that the record did not indicate, and asking it to supply

any indication it may have had, that the court had advised the defendant by certified mail, return

receipt requested, that his previous petition had been formally dismissed and of his "right to

appeal from the final order disposing of the petition and of the time limits within which the

appeal must be filed" pursuant to R. 907 and that, if he was not, the prosecution would consider

agreeing to having the court reinstate his right to appeal nunc pro tune. Having reviewed the

record the court did not see any indication that he was so notified and at a hearing on June 15\

with the agreement of the Commonwealth, the court reinstated his appeal right. New counsel

was appointed and this appeal was filed on the 19th.

        In compliance with the court's order to file a Concise Statement of Matters Complained

of on Appeal Pursuant to Pa. R.A. P. 19 2 5 (b), present counsel states the issues as follows: "1.

The evidence was insufficient to convict the defendant [of all of the charges] because [it failed]

to identify [him] as the perpetrator [and] to find [him] guilty of attempted murder because [it

failed] to establish [his] mens rea for this offense [and] 3. The trial court erred [in] consolidating

the three cases for one trial [and] 4 .... in denying the post sentence motions .... ".8 In so

stating the issues, counsel completely ignored the fact that none of them were raised in the

second PCRA petition, and completely disregarded the only issue that was raised.


8
 Counsel included two additional paragraphs asserting a right to "modify, amend, and/or supplement this statement"
pending receipt of copies of the notes of testimony but for the reasons set forth below the court sees no reason to
consider allowing him to do so.

                                                         7
III.    DISCUSSION

       From the above discussion of the history of the case, it is obvious that the one claim that

the defendant did raise in the second PCRA petition was rendered moot not only because he

included it in his first PCRA petition, which was dismissed as untimely and from which he did

not appeal, but also because his counsel did file a 1925(b) Statement, but also filed an Anders

brief which this Court accepted as a substitute for a Statement and ruled on the merits that the

evidence was sufficient for all of his convictions. The present Statement is simply an attempt to

raise issues as if this were a timely direct appeal from a judgment of sentence and to litigate

issues that either have been previously raised and rejected, or should have been raised in his

actual direct appeal, or could have been raised in his first PCRA petition as claims of ineffective

assistance of trial/appellate counsel. Any attempt to have done so would, of course, have been

rendered futile because his first PCRA petition was not filed timely and neither defendant nor his

present counsel have made any attempt to dispel the unavoidable conclusion that the defendant

was or should have been fully aware of all of those potential issues and have raised them in the

direct appeal or in a timely PCRA petition as claims of ineffective assistance of counsel. In

addition, the first two issues in the Statement are attempts to relitigate the sufficiency of the

evidence issue by presenting new theories of relief. It must also be noted that all of the issues

that the defendant raised in all of his submissions in response to the court's notice of intent to

dismiss the second petition, which he treated as being parts of that petition, were also attempts to

interject into that second PCRA proceeding issues that were either waived, patently frivolous,

completely unsupported, or attempts to relitigate issues that he raised or was legally required to

have raised in his direct appeal or first PCRA petition.

           On appeal from the denial of PCRA relief, our standard of review calls for us
       to determine whether the ruling of the PCRA court is supported by the record and
       free oflegal en-or. Commonwealth v. Washington, 592 Pa. 698, 927 A.2d 586,


                                                   8
       593-94 (Pa. 2007); Commonwealth v. Breakiron, 566 Pa. 323, 781 A.2d 94 (Pa.
       2001); Commonwealth v. Strong, 563 Pa. 455, 761 A.2d 1167, 1170 n. 3 (Pa.
       2000). In order to be eligible for PCRA relief, Appellant must prove by a
       preponderance of the evidence that his conviction or sentence resulted from one
       or more of the enumerated circumstances found at 42 Pa.C.S. § 9543(a)(2).

            Further, Appellant must demonstrate that the issues raised in his PCRA
       petition have not been previously litigated or waived, and that "the failure to
       litigate the issue prior to or during trial or on direct appeal could not have been the
       result of any rational strategic or tactical decision by counsel." Washington, 927
       A.2d at 593 (citing 42 Pa.C.S. §§ 9543(a)(3), (4)). An issue has been previously
       litigated if "the highest appellate court in which the petitioner was entitled to
       review as a matter of right has ruled on the merits of the issue." Id (citing 42
       Pa.C.S. § 9544(a)(2)); Commonwealth v. Crawley, 541 Pa. 408, 663 A.2d 676,
       678 (Pa. 1995). A PCRA claim is waived "if the petitioner could have raised it
       but failed to do so before trial, at trial, during unitary review, on appeal or in a
       prior state post-conviction proceeding." 42 Pa.C.S. § 9544(b). Further, we no
       longer apply the relaxed waiver doctrine in capital PCRA appeals.
       Commonwealth v. Albrecht, 554 Pa. 31, 720 A.2d 693, 700 (Pa. 1998).

Commonwealth v. Steele, 599 Pa. 341, 961 A.2d 786, 796 (2008). Even if the defendant had

raised all of the issues described in the present 1925(b) Statement in either his first or second

PCRA petition as ineffective assistance of counsel claims, they would have been considered, not

only as untimely, but as an improper attempt to relitigate the sufficiency of the evidence claim

that was reviewed and rejected in his direct appeal.

           A second or subsequent petition for post-conviction relief will not be
       entertained unless a strong prima facie showing is offered to demonstrate that a
       miscarriage of justice may have occurred. Commonwealth v. Allen, 557 Pa. 135,
       141, 732 A.2d 582, 586 (1999). Aprimafacie showing of entitlement to relief is
       made only by demonstrating either that the proceedings which resulted in
       conviction were so unfair that a miscarriage of justice occurred which no civilized
       society could tolerate, or the defendant's innocence of the crimes for which he
       was charged. Allen, at 142, 732 A.2d at 586. Our standard ofreview for an order
       denying post-conviction relief is limited to whether the trial court's determination
       is supported by evidence of record and whether it is free of legal error.
        Commonwealth v. Jermyn, 551 Pa. 96, 709 A.2d 849, 856 (1998).

Commonwealth v. Ali, 624 Pa. 309, 86 A.3d 173, 176-77 (2014), cert. den'd, Ali v. Pennsylvania,

135 S. Ct. 707, 190 L. Ed 2d 439 (2014). "See Commonwealth v. Bracey, 568 Pa. 264, 795 A.2d

935, 939 n. 2 (2001) (appellant cannot obtain post conviction review of claims previously

                                                   9
litigated on appeal by alleging ineffectiveness of prior counsel and presenting new theories of

relief to support previously litigated claims)." Commonwealth v. Stokes, 576 Pa. 299, 304, 839

A.2d 226, 229 (2003). The same principle applies to the defendant's prose attempt to interject

additional, and relitigate previous, claims in his submissions in response to the court's notice of

intent to dismiss the present petition.

            The Post Conviction Hearing Act, 42 Pa.C.S.A. § 9541 et seq., expresses a
        clear preference that it be used as a vehicle to secure review of convictions only
        once. Specifically, § 9545(c) provides:

                 Any person desiring to obtain relief under this subchapter shall
               set forth in the petition all of his then available grounds for such
               relief for any particular sentence he is currently serving and he
               shall be entitled to only one petition for each crime. The failure to
               raise any issue in the petition shall be deemed a waiver of any right
               to future presentation of another petition containing grounds for
               relief that were available and could have been presented.

           The stated purpose of the Act is to provide relief from convictions and
       sentences imposed without due process of law, 42 Pa.C.S.A. § 9542, not review
       of prior post conviction proceedings. Thus, persons currently serving sentences in
       this Commonwealth may, consistent with the Act, file one and only one PCHA
       petition. Failure to raise all claims that might have been raised in the first PCHA
       petition constitutes a waiver which will only be avoided by "extraordinary
       circumstances," 42 Pa.C.S.A. § 9544(b). Extraordinary circumstances have been
       variously defined by members of this Court, see, e.g., this author's dissenting
       opinion in Commonwealth v. Watlington, 491 Pa. 241, 246, 420 A.2d 431, 434
       (1980); see also the opinion of Mr. Justice Larsen in Commonwealth v. Alexander,
       495 Pa. 26, 432 A.2d 182 (1981). However, this case does not present any
       "extraordinary circumstances" sufficiently compelling to persuade us that the
       conduct of an evidentiary hearing on appellee's third PCHA petition is warranted.

Commonwealth v. Hagood, 516 Pa. 340, 344-45, 532 A.2d 424, 425-26 (1987). Even if those

additional claims could be considered as properly raised claims of prior counsel ineffectiveness

they can be readily dismissed as frivolous.

        With regard to the alleged failure of appellate counsel to discuss allocatur proceedings, in

the Finley letter submitted in the defendant's first PCRA proceeding, in addressing the claim that

his petition should be deemed timely because he filed it within one year of the Supreme Court's

                                                 10
denial of his petition for leave to file an allocator petition nunc pro tune, his counsel discussed

and attached copies of that petition and other documents which showed the following. In the

petition, the defendant alleged that he should have been considered to have filed a timely

allocator petition by mailing it to the Court and a copy of it to the District Attorney's Office by

certified mail on December 12, 2008. In support, he attached a copy of the return receipt he

received from the latter and a copy of a letter he wrote to the Court on September 9, 2009, in

which he noted that he had received a response to a previous inquiry about the petition in which

the Court advised him that it had no record of having received it. He argued that it should be

deemed to have been filed since he proved it was timely served on the Commonwealth. He

never submitted any evidence that the petition was, in fact, mailed to the Court. In response to

that letter the Court clerk advised him that his only recourse was to request permission to file an

allocator petition out of time. Thus it is obvious that he was fully aware of his ability and the

time requirements within which to request permission to appeal but failed to follow the proper

procedure in doing so. His appellate counsel having been permitted to withdraw at the same

time that his judgment was affirmed, he had no obligation to assist him in that regard.

        The defendant's claim that his counsel was derelict in submitting an "improper" Finley

letter is patently frivolous. His only basis for that claim is that his counsel did not thoroughly

discuss and argue all of his previous claims and those he raised in his latest submissions.

             Rather," 'an independent review of the record by competent counsel. ... '" was
        all the petitioner was entitled to receive under state law, at least according to the
        Majority of the United States Supreme Court. See Turner, supra, 518 Pa. at----,
        544 A.2d at 928, quoting Pennsylvania v. Finley, supra, 481 US. at----, 107 S.Ct.
        at 1995, 95 L.Ed2d at 548. This view has been adopted by our highest Court in
        its holding that the actions of counsel and the PCHA court in Commonwealth v.
        Finley, 330 Pa.Super. 313, 479 A.2d 568 (1984) (Rowley, J. dissenting), rev'd sub
        nom Pennsylvania v. Finley, 481 US. 551, 107 S.Ct. 1990, 95 L.Ed2d 539
        (1987), in other words the case which is before us now for review, were proper in
        ensuring the petitioner's right to effective representation. More particularly, the
        "independent review" necessary to assure a withdrawal request by PCHA counsel


                                                  11
       required proof of:

         1) A "no-merit" letter by PCHA counsel detailing the nature and extent of his
       review;

        2) The "no merit" letter by PCHA counsel listing each issue the petitioner
       wished to have reviewed;

         3) The PCHA counsel's "explanation", in the "no-merit" letter, of why the
       petitioner's issues were meritless;

         4) The PCHA court conducting its own independent review of the record; and

         5) The PCHA court agreeing with counsel that the petition was meritless.

Commonwealth v. Finley, 379 Pa. Super. 390, 550 A.2d 213, 215 (1988), footnote omitted

       With regard to the claim of police misconduct, the defendant made no attempt to

demonstrate that there was even a trace of evidence of any misconduct on the part of Officer

Dove or any of the other police officers involved in his arrest ~d conviction, even going so far

as to having acknowledged himself that he was unaware of any. From the discussions of the

proven facts by this Court and the defendant's appellate and two previous PCRA attorney's, it

does not appear that officer Dove even had any involvement in his arrest or conviction. His is

just one more of many attempts by convicted felons to belatedly challenge the weight and

sufficiency of the evidence that convicted them by disparaging all of the conduct of all police

officers involved based solely upon the fact that one of them may have been involved in later and

totally unrelated questionable conduct. Our Supreme Court has made absolutely clear, in the

context of a claim of after-discovered evidence under Pa.R. Crim.P. 720, that any information

contained in news media reports which a defendant does not corroborate with actual evidence or

purported witness testimony proving the allegations in them is simply hearsay upon hearsay and

does not, and never did, provide any basis for relief whatsoever, nor for obtaining discovery and

being given a hearing in connection therewith, even if the news sources were identified and



                                                 12
documented. Commonwealth v. Castro, 93 A.3d 818 (Pa. 2014). The law has also long been

clear, which the Court in Castro incidentally acknowledged, that a PCRA petitioner cannot be

allowed to go on a fishing expedition into police files simply because one of the officers

involved in his case may have committed improprieties in unrelated matters without meeting the

PCRA requirements in demonstrating that there is a strong possibility that any improprieties were

actually committed in his case. He cannot simply rely on innuendo.

           As discussed above, a showing of good cause requires more than just a generic
       demand for potentially exculpatory evidence that might be discovered if a
       defendant is permitted to review the requested materials. [ Commonwealth v.]
       Sattazahn, [597 Pa. 648, 952 A.2d 640] A.2d at 662. We agree with the PCRA
       court that Appellant's request for discovery of the police files, which primarily was
       based on speculation that potentially exculpatory evidence might exist because
       exculpatory evidence has been found in police files in other cases, was insufficient
       to satisfy the good cause requirement. See Commonwealth v. Koehler, 614 Pa. 159,
       36 A.3d 121, 135 (2012) (affirming the denial of collateral relief where the PCRA
       court rejected a Brady claim based on the factual finding that no undisclosed deal
       existed between the Commonwealth witness and the prosecutor, and such factual
       finding was supported by the record). Thus, the PCRA court did not abuse its
       discretion in denying Appellant's request to review the police archive files based
       on Appellant's speculation that the files contained Brady material.

Commonwealth v. Reid, 99 A.3d 470, 500 (Pa. 2014).

            Appellant argues that he is entitled to a remand for consideration of after-
        discovered evidence [pursuant to 42 Pa.CS.§ 9543(a)(2)(vi)]. To warrant relief,
        after-discovered evidence must meet a four-prong test: (1) the evidence could not
        have been obtained before the conclusion of the trial by reasonable diligence; (2)
        the evidence is not merely corroborative or cumulative; (3) the evidence will not be
        used solely for purposes of impeachment; and ( 4) the evidence is of such a nature
        and character that a different outcome is likely. See, e.g., Commonwealth v.
        McCracken, 540 Pa. 541, 659 A.2d 541 (1995); Commonwealth v. Wilson, 538 Pa.
        485, 649 A.2d 435 (1994). Here, neither of Appellant's two items of after-
        discovered evidence meet this test.

Commonwealth v. Dennis, 552 Pa. 331, 715 A.2d 404, 415 (1998).

            Appellant's discovery requests are nothing more than a fishing expedition for
        possible exculpatory evidence. He has not demonstrated that the ballistics results
        were erroneous, that Officer Keenan was disciplined for paying witnesses, or that
        the Commonwealth possessed the purported impeachment evidence on Mr.
        Burton .... Appellant has not demonstrated good cause to require granting his


                                                 13
       speculative discovery request pursuant to Rule 902(£)(2).

Commonwealth v. Carson, 590 Pa. 501, 913 A.2d 220, 261 (2006), rearg. denied Feb. 9, 2007,

cert. denied, Carson v. Pennsylvania, 552 US. 954, 128 S. Ct. 384, 169 L. Ed 2d 270 (2007).

IV.    CONCLUSION

       Thus, it is clear that the defendant has completely failed to demonstrate a right to relief

under the PCRA. Even if his appellate counsel did fail to file a 1925(b) Statement, the issue was

rendered moot since the Court nullified any adverse affect it may have otherwise had, and the

defendant would have had no basis for relief even if his first petition had been timely filed.

Neither he nor his present counsel made any effort to demonstrate why any of the issues they

attempted to raise, with the exception of the alleged police misconduct, should not be considered

to have been previously litigated or waived, nor what affect those issues would have had on the

sufficiency of the actual evidence by which he was convicted. The additional issues he raised in

his responses to the dismissal notice were patently frivolous, the one concerning allocatur

proceedings being particularly so. Wherefore, the court's determination that the defendant's

claims had presented no genuine issues of material fact was fully supported by the record and its

dismissal of the petition without a hearing should be affirmed.



                                                                      BY THE COURT:




                                                                      ~k~~J.
                                                  14